Citation Nr: 0518856	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  05-05 451	)	DATE
	)
	)


THE ISSUE

Whether a December 2004 Board of Veterans Appeals (Board) 
decision, whereby entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
psychological disorder resulting in aggravation of 
nonservice-connected hypertension and atrial fibrillation and 
pacemaker implementation due to Department of Veterans 
Affairs (VA) refusal of dental treatment for tooth number 7 
was denied, is clearly and unmistakably erroneous.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to June 
1947.

In December 2004, the Board issued a decision in which it 
denied the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a psychological 
disorder that resulted in aggravating nonservice-connected 
hypertension with atrial fibrillation and pacemaker 
implantation and which was due to VA's refusal to provide him 
with dental treatment for tooth number 7.  In January 2005, 
the veteran submitted a motion for revision of this decision 
as clearly and unmistakably erroneous.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in June 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).


FINDING OF FACT

The December 2004 Board decision, which denied entitlement to 
benefits under 38 U.S.C.A. § 1151 for a psychological 
disorder resulting in aggravation of nonservice-connected 
hypertension and atrial fibrillation and pacemaker 
implantation due to VA refusal of dental treatment for tooth 
number 7, was adequately supported by the evidence then of 
record and the law applicable at that time; it was not 
undebatably erroneous.


CONCLUSION OF LAW

The December 2004 Board decision, which denied entitlement to 
benefits under 38 U.S.C.A. § 1151 for a psychological 
disorder resulting in aggravation of nonservice-connected 
hypertension and atrial fibrillation and pacemaker 
implantation due to VA refusal of dental treatment for tooth 
number 7, was not clearly and unmistakable erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 though 
20.1404; 20.1406 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is not 
applicable to motions for a revision of a Board decision on 
the grounds of clear and unmistakable error (CUE).  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Applicable laws and regulations

CUE

Under 38 U.S.C.A. § 7111, the Board has the authority to 
revise a prior decision of the Board on the grounds of CUE.  
A motion requesting such review may be filed at any time 
after the underlying decision is made.  The statue and the 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.

CUE is defined as:

a very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later then 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluation.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

To constitute CUE, an error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See Disabled American Veterans v. Gober, 234 F.3d 682, 698-
699 (Fed. Cir. 2000) (invalidating 38 C.F.R. § 20.1404(b) to 
the extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file), reh'g denied 
(Fed. Cir. Jan. 2, 2001), cert. denied sub nom Nat'l Org. of 
Veterans' Advocates, Inc. v. Principi, 532 U.S. 973 (2001).

Claims under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were service 
connected.  Under this provision, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused (A) by the 
provision of training and rehabilitation services by VA as 
part of an approved rehabilitation program under 38 U.S.C. 
Chapter 31, or (B) by participation in a compensated work 
therapy program under 38 U.S.C.A. § 1718.  38 U.S.C.A. 
§ 1151(a) (West 2002).

Factual background

VA medical records dated in November 2001 show that the 
veteran sought treatment for an injury to tooth number 7.  He 
was advised that this tooth was not service connected, and 
that he would incur expenses as a consequence.  Records 
contemporaneous with the initial request for treatment also 
shows that he was informed at that time that VA personnel did 
not want to perform any non-emergent oral surgery procedures 
on the veteran due to his elevated blood pressure readings 
and recent history of cardiac arrhythmias.

These records, and those dated immediately thereafter, also 
indicate that the veteran felt that he had been treated 
brusquely by a VA nurse when he first sought dental 
treatment.  He was admitted to a VA hospital two days after 
first seeking dental treatment for complaints of atrial 
fibrillation after playing tennis for three hours; in 
December 2001 he was again hospitalized for treatment of 
atrial fibrillation and for implantation of a pacemaker.  

In a March 2003 statement, a VA physician, following review 
of the veteran's medical records, indicated that the 
veteran's history of atrial fibrillation, atrial flutter and 
bradycardia were consistent with sick sinus syndrome, which 
is a degenerative process of the atrioventricular node and 
which is a well-known reason for pacemaker placement in 
elderly people.  She specifically found that "[t]here is no 
reason to believe that the emotional distress the patient 
experienced in conjunction with request for dental care at 
the VA Hospital played any role whatsoever in his need for 
cardiac pacing."  She further noted that sick sinus syndrome 
was an intrinsic defect of the atrioventricular node, with no 
clear relationship to hypertension.

The record also includes argument by the veteran, to the 
effect that service connection for tooth number 7 was granted 
by VA following his separation from service, and that service 
connection, and the benefits concomitant therewith, are still 
in effect notwithstanding statutory revisions to the 
applicable regulations that provide the basis for VA's 
position that the veteran is not eligible for such benefits.  
He submitted statements, dated in May 2005, from two private 
attorneys holding that VA was legally obligated to provide 
the veteran with dental services for tooth number 7.

In its December 2004 Board decision, wherein the veteran's 
claim was denied, the Board found that there was no medical 
evidence that VA's refusal to afford the veteran dental 
treatment in November 2001 resulted in a chronic 
psychological disorder, finding instead that, at most, the 
medical record merely noted emotional stress and consequent 
elevation in blood pressure.  The Board also found that there 
was no medical evidence that VA's refusal of dental treatment 
in November 2001 resulted in aggravation or inception of any 
cardiovascular disorders already of record and that there was 
no indication of carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault on the part of VA 
in furnishing care, or of an event not foreseeable.  

In support of his claim that the Board's December 2004 
decision was clearly and unmistakably erroneous, the veteran 
cited the legal opinions stating that VA was legally 
obligated to furnish the veteran with dental care; that the 
evidence did in fact demonstrate the presence of stressful 
trauma that was caused by the "forceful dishonor" of his 
entitlement to dental treatment; that there was abundant 
medical evidence demonstrating that his cardiovascular 
problems were initiated subsequent to his seeking dental 
treatment in November 2001; and that "[w]ritten VA [m]edical 
[r]ecord demonstrates careless negligence and/or error in 
judgment by VA health care providers to have instigated the 
event.  They had no knowledge of my vulnerability due to 
controlled hypertension, but that ignorance is no excuse for 
their negligence."  He also alleges that VA failed in its 
duty to assist him, contending in part that, "[i]f a 
competent cardiologist specialist had examined my records, 
the issue of entitlement to compensation benefits would have 
been decided, one way or the other, months ago."

Analysis

The veteran's contention, to the effect that he should have 
been entitled to VA dental treatment, is irrelevant to this 
discussion.  The question before the Board at this time, and 
at the time the challenged Board decision was rendered, was 
not one of entitlement to dental treatment; rather, the 
question was the medical implication of VA's refusal to 
furnish that treatment.  There was no need for the Board to 
discuss either this claim or the evidence provided in support 
thereof when it rendered its decision in December 2004; 
indeed, it was noted in the Introduction to that decision 
that the veteran appeared to be pursuing a dental claim, in 
addition to the claim for § 1151 benefits that was on appeal, 
and that this dental claim was referred to the RO for 
clarification and any indicated adjudicative action.

With regard to the veteran's contention that the evidence 
did, in fact, support his claim, these arguments are merely a 
disagreement with how the facts were weighed or evaluated by 
the Board.  See 38 C.F.R. § 20.1403(d); Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Such a contention does not 
constitute a valid claim of CUE.  There is no indication that 
the relevant evidence was not before the Board in December 
2004, or that it failed to consider all of the evidence at 
that time.  The December 2004 Board decision shows that the 
pertinent evidence was discussed and evaluated with regard to 
the applicable legal standards.  The veteran's allegation of 
disagreement with how the facts were evaluated is not CUE.  
Luallen, at 95.  Moreover, there is no indication that the 
pertinent statutory and regulatory provisions were not 
applied correctly.  The Board considered the provisions of 
section 1151 and discussed their application to the evidence 
before it.  The veteran has not alleged that the Board failed 
to properly apply these provisions or that other provisions 
were also applicable but not considered by the Board.  
Finally, the veteran's contention that VA failed to fulfill 
its duty to assist him in the development of his claim does 
not demonstrate CUE in the December 2004 Board decision.  See 
38 C.F.R. § 20.1403(d) (failure to fulfill the duty to assist 
is an example of a situation that is not CUE).   

In conclusion, there is no indication that the correct facts, 
as they were known at the time of the December 2004 decision, 
were not before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  The Board's December 2004 decision was 
not clearly and unmistakably erroneous, and the veteran's 
motion to revise or reverse this decision must be denied.








	(CONTINUED ON NEXT PAGE)




ORDER

The motion to revise or reverse a December 2004 Board 
decision, which denied entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
psychological disorder resulting in aggravation of 
nonservice-connected hypertension and atrial fibrillation and 
pacemaker implementation due to VA refusal of dental 
treatment for tooth number 7, on the grounds of CUE is 
denied.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



